Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This office action for the 15/794329 is in response to the communications filed May 12, 2022. 
Claims 1, 8 and 15 were amended January 04, 2022.
Claims 1-15 are currently pending and considered below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 10,154,460; herein referred to as Miller) in view of Kiani et al (US 2012/0283524; herein referred to as Kiani) in further view of Ben-Ezra et al. (US 2019/0008437; herein referred to as Ben-Ezra) in further view of LeBoeuf et al (US 2016/0029964; herein referred to as LeBoeuf).
As per claim 1, 
Miller teaches a processor in communication with one or more types of memory:
(Column 5, Lines 11-13 of Miller. The teaching describes that the processing device 158 can include a processor, a memory storage device, an analog-to-digital converter, and/or a digital-to analog converter.)
Miller further teaches generate a multi-faceted feedback for a user:
(Column 5, Lines 40-42 and 45-50 of Miller. The teaching describes that an analysis tool can receive input data for a memory of the user measurement device (UMD) and/or the cloud-based computing system. The teaching further describes that the input data can include measurement data and/or user information. The measurement data can include information collected using one or more sensors in a sensor array of the UMD, environmental sensors, Newtonian sensors, third party sensors or devices, and so forth.)
Miller further teaches generating a baseline physiological sampling schedule for a user:
(Column 30, Lines 13-17 of Miller. The teaching describes that sensor module 1122 can be programmed to measure a set of physiological measurements according to a default pattern. The default pattern may be the frequency, granularity, and power used for measurements by the physiological sensors.)
Miller further teaches generating a quality-aware feedback of the user:
(Column 28, Lines 39-41 of Miller. The teaching describes that an activity level of the user can be determined from one or more physiological sensors. This activity level is construed as a quality feedback of the user because this measurement determines the quality of activity that the user the performing.)
Miller further teaches generating a user-state-aware feedback of the user:
(Column 3, Lines 18-24 of Miller. The teaching describes that the physiological measurement is a measurement made to assess body functions. Physiological measurements may be very simple, such as a measurement of ambient temperature of the body, or they can be more complicated, for example measuring how well the heart is functioning by taking an ECG.)
Miller further teaches generating a context-aware feedback of the user:
(Column 3, Lines 24-26, and Column 36, Lines 50-55 of Miller. The teaching describes that physiological measurements may also include motion and/or movement of the body, including measures of speed, acceleration, position, absolute or relative location, or the like. The teaching further describes that the portable device can communicate with another device to receive schedule information examples to determine when the user may desire to have a measurement or data granularity thresholds for different periods of time.)
Miller further teaches generate an adjusted physiological sampling schedule for the user based at least in part upon the multi-faceted feedback and adjust a sampling frequency of a physiological sensor of the wearable device based on the adjusted physiological sampling schedule:
(Column 30, Lines 8-13, 19-22 and 44-50 of Miller. The teaching describes that the sensor module 1122 can perform operations to control the physiological sensors and activity sensors including when to turn them on and off, when to take a measurement, how many measurements to take and how often to perform measurements. The teaching further describes that the power management module (PMM) can determine an activity level based on an activity level and can adjust the default pattern in various ways. The teaching further describes that the amount of activity could be movement or motion of the wearable UMD, as well as other measurements indicative of the activity level of the user, such as heart rate, body temperature, or the like. The processing element performs a power adjustment activity in view of the amount of activity.)
Miller does not explicitly teach the adjusted physiological sampling schedule comprising at least a first period of time during which sampling is suspended due to the quality-aware feedback indicating that a level of movement of the user is sufficiently high to cause interference in the physiological sensing and a second period of time during which sampling is increased due to a level of movement of the user being below a threshold. 
However, Kiani teaches the adjusted physiological sampling schedule comprising at least a first period of time during which sampling is suspended due to the quality-aware feedback indicating that a level of movement of the user is sufficiently high to cause interference in the physiological sensing and a second period of time during which sampling is increased due to a level of movement of the user being below a threshold:
(Paragraphs [0006] and [0027]-[0029] of Kiani. The teaching describes a physiological monitoring system that gathers vital sign data from a patient. There is a first time period where the sensors in the device detect that the patient is moving in a way that would result in inaccurate measurements and based on this detection of movement, the system delays the sampling of data gathering from the patient. In a second time period, the system detects that the patient in exhibiting proper activity such that the gathering of the physiological data would happen without interference. In this second time period, the device increases the sampling rate.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the data sampling teachings of Miller, the measurement accuracy preservation teachings of Kiani. Paragraph [0005] of Kiani teaches “[w]hen the device detects that the patient is moving or not in the appropriate position, it can delay measurement until it determines there is a window of time for clear and accurate measurements”. Accordingly, it would have been apparent to one of ordinary skill in the art before the time of filing that Kiani provides a system wherein certain motions would trigger a sampling down of physiological measurements in the effort to preserve the accuracy in the measurements themselves. One of ordinary skill in the art would have added to the teaching of Miller, the teaching of Kiani based on this incentive without yielding unexpected results.  
The combined teaching of Miller and Kiani does not explicitly teach polling a source external to the wearable device for contextual data associated with the user, the contextual data comprising at least one of calendar data and email data and the context-aware feedback indicating a historically stressful context for the user based in part on the currently location of the user and the polled contextual data. 
However, Ben-Ezra teaches polling a source external to the wearable device for contextual data associated with the user, the contextual data comprising at least one of calendar data and email data, the context-aware feedback indicating a historically stressful context for the user based in part on the currently location of the user and the polled contextual data:
(Paragraphs [0028] and [0064] of Ben-Ezra. The teaching describes a system that determines the stress level of a user. In tandem with a physiological sensor in a wearable device such as sensors to detect blood oxygenation, contextual information obtained from external sources such as a calendar of the user may inform the system that contributing factors to the detected stress level may include a meeting that is scheduled for which the user is late and not at the same location.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Miller and Kiani, the contextual information of Ben-Ezra. Column 3, Lines 24-26, and Column 36, Lines 50-55 of Miller teaches obtaining calendar data from a source external to the wearable device. Miller describes that physiological measurements may also include motion and/or movement of the body, including measures of speed, acceleration, position, absolute or relative location, or the like. The teaching further describes that the portable device can communicate with another device to receive schedule information examples to determine when the user may desire to have a measurement or data granularity thresholds for different periods of time. This teaching however falls short of saying that this calendar data is the claimed context-aware feedback due to the lack of an indication of a historically stressful context in the calendar data. The context data of Ben-Ezra improves upon this feature by anticipating when a person is going to be under more stress allowing the user to have more control over when the user may desire to have a measurement or data granularity thresholds for different periods of time, thereby capturing a better picture of the user health. One of ordinary skill in the art would have added to the combine teaching of Miller and Kiani, the teaching of Ben-Ezra based on this incentive without yielding unexpected results. 
The combined teaching of Miller, Kiani and Ben-Ezra does not explicitly teach a second period of time during which sampling is increased due to the indication of the historically stressful context for the user. 
However, LeBoeuf teaches a second period of time during which sampling is increased due to the indication of the historically stressful context for the user:
(Paragraphs [0103] and [0104] of LeBoeuf. The teaching describes a monitoring device configured to be attached to a subject, such as monitoring devices 20, 30, includes a location sensor 80 (FIG. 5), a sensor module 24, 34 configured to detect and/or measure physiological information from the subject, and a processor 40 coupled to the location sensor 80 and the sensor module 24, 34. The processor 40 is configured to receive and analyze signals produced by the sensor module 24, 34 and to change signal analysis frequency and/or sensor module interrogation power when the location sensor 80 indicates the subject has changed locations. For example, signal analysis frequency and/or sensor module interrogation power may be increased when the location sensor 80 indicates the subject is at a particular location (e.g., at the gym [a stressful location], outdoors, at the mall, etc.), and may be decreased when the location sensor 80 indicates the subject is no longer at the particular location (e.g., when the wearer is at work, home, etc.))
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Miller, Kiani and Ben-Ezra, the location teachings of LeBoeuf. Paragraph [0085] of LeBoeuf teaches that the analysis platform 50 may be configured to analyze data processed by the processor 40 to assess the efficacy (or confidence value) of the algorithms used by the processor 40 and to autonomously modify the algorithms to improve the acuity of the wearable monitoring device. For example, the processer 40 may be configured to generate a confidence score for a given metric. One of ordinary skill in the art would have added to the combined teaching of Miller, Kiani and Ben-Ezra, the teaching of LeBoeuf based on this incentive without yielding unexpected results. 
As per claim 2, 
The combined teaching of Miller, Kiani, Ben-Ezra and Le Boeuf teaches the limitations of claim 1.  
Miller further teaches wherein generating the multifaceted feedback comprises generating an energy-aware feedback of the user:
(Column 39, Lines 10-15 of Miller. The teaching describes that the graphical user interface provides a display with a power usage level, power consumption rate, an approximated usage time remaining for the portable device, and/ or a measurement or data granularity level in view of different manual user settings.)
As per claim 3, 
The combined teaching of Miller, Kiani, Ben-Ezra and Le Boeuf teaches the limitations of claim 1. 
Miller further teaches wherein generating the quality-aware feedback comprises receiving an active indication from a physiological sensor on the wearable device:
(Column 3, Lines 13-16, and Column 33 Lines 24-26 of Miller. The teaching describes that the processing element measures a physiological measurement via the first sensor interface and measures an amount of activity of the apparatus via the second sensor interface. The teaching further describes that portable electronic device is wearable.) 
Miller further teaches wherein generating the quality-aware feedback further comprises receiving a real-time low-power motion sensor data from the wearable device:
(Column 3, Lines 24-27, and Column 19 lines 57-60 of Miller. The teaching describes that sensor data includes physiological measurements such as motion and/or movement of the body, including measures of speed, acceleration, position, absolution or relative location and the like. The teaching further describes that measurement data can be communicated to the hub device in real-time.)
Miller further teaches wherein generating the quality-aware feedback further generating an interference level estimation for the physiological sensor based upon the real-time low-power motion sensor data;
(Column 3, Lines 27-29 of Miller. The teaching describes that the physiological measurements may be taken to determine an activity level for power management.)
Miller further teaches wherein generating the quality-aware feedback further comparing the interference level estimation to an interference threshold. (Column 34, Lines 25-27 of Miller. The teaching describes that when the wearable device uses the activity sensor to determine that an activity level of the user of the wearable device is below a threshold level.)
As per claim 4, 
The combined teaching of Miller, Kiani, Ben-Ezra and Le Boeuf teaches the limitations of claim 3.  
Miller further teaches wherein the processor is further configured to reduce physiological sensing responsive to the comparison:
(Column 34, Lines 25-31 of Miller. The teaching describes that when the wearable device uses the activity sensor to determine that an activity level of the user of the wearable device is below a threshold level, the wearable device can reduce a frequency of the number of times the wearable device takes measurements using the one or more sensors of the wearable device.)
As per claim 5, 
The combined teaching of Miller, Kiani, Ben-Ezra and Le Boeuf teaches the limitations of claim 1.  
Miller further teaches wherein generating the user state-aware feedback comprises receiving a baseline user state urgency determination:
(Column 11, Lines 39-42 and 49-52 of Miller. The teaching describes that the analysis tool can determine a baseline range measurement of a user by determining a reoccurring or repetitive range of measurements of the user over a period of time. The analysis tool can also correlate different measurement ranges for different measurements and/or different diagnoses, such as determining that a first range can be when a user may be hydrated, a second range when a user may be dehydrated, and a third when a user may be over-hydrated.) 
Miller further teaches wherein generating the user state-aware feedback comprises receiving physiological data from a physiological sensor of the wearable device:
(Column 25, Lines 46-48 of Miller. The teaching describes that when the UMD may be located at a wrist of the user, the UMD can use an impedance spectrometer to take a hydration level measurement.)
Miller further teaches wherein generating the user state-aware feedback comprises generating a user state urgency determination based at least in part upon the physiological data and comparing the user state urgency determination to the baseline user state urgency determination:
(Column 19, Lines 57-60 of Miller. The teaching describes that a portion of measurement data, such as patient hydration levels, can be designated as critical information and communicated to the hub in real-time.)
As per claim 6, 
The combined teaching of Miller, Kiani, Ben-Ezra and Le Boeuf teaches the limitations of claim 5.  
Miller further teaches wherein the processor is further configured to modify a physiological sensing frequency or duration responsive to the comparison:
(Column 37, Lines 66-67, and Column 38, Lines 1-2 of Miller. The teaching describes that the power management system can decrease the power consumption level and/or measurement or data granularity as the physical system of the user may be at a lower stress level or at a lower dehydration rate.)
As per claim 7, 
The combined teaching of Miller, Kiani, Ben-Ezra and Le Boeuf teaches the limitations of claim 1. 
Miller further teaches wherein generating the context-aware feedback comprises receiving a baseline context based urgency determination:
(Column 11, Lines 16-22, and Column 19, Lines 57-59. The teaching describes that an analysis tool can determine a baseline measurement for a user for one or more physiological measurements taken using the sensor array. In one example, the analysis tool can determine a baseline measurement for an individual by iteratively determining medium of a measurement, such as a heart rate measurement, over a period of time. The teaching further describes that a portion of measurement data, such as data indicating that a user may be dehydrated can be designated as critical information.) 
Miller further teaches wherein generating the context-aware feedback comprises receiving context data:
(Column 19, Lines 36-38 of Miller. The teaching describes that the UMD can determine proximity using a location system such as GPS or triangulation.) 
Miller further teaches wherein generating the context-aware feedback comprises generating a context based urgency determination based at least in part upon the physiological data:
(Column 6, Lines 58-62 of Miller. The teaching describes that the analysis tool detects an increase in a heart rate or a blood pressure of a user, the analysis tool can correlate heart rate or blood pressure data with the location information to determine a cause of the increase in heart rate or blood pressure.)
Miller further teaches wherein generating the context-aware feedback comprises comparing the context based urgency determination to the baseline context based urgency determination:
(Column 6, Lines 62-67, Column 7, Lines 1-2, and Column 36, Lines 12-19 of Miller. The teaching describes that when a heart rate or blood pressure of an individual increases while at work in an office, the analysis tool may determine that the heart rate or blood pressure increase may be due to psychological causes, such as stress, rather than physiological causes, such as exercising or working out, because the user is at a location where the individual is not likely to physically exert themselves. The teaching further describes that the portable device can compare the current measurement data to previous measurement data to determine an amount of change between the current measurement data and the previous measurement data. In another example, the portable device can compare the current measurement data to previous measurement data to determine a rate of change between the current measurement data and the previous measurement data.)
As per claim 8, 
Claim 8 is substantially similar to claim 1. Accordingly, claim 8 is rejected for the same reasons as claim 1. 
As per claim 9, 
Claim 9 is substantially similar to claim 2. Accordingly, claim 9 is rejected for the same reasons as claim 2.
As per claim 10, 
Claim 10 is substantially similar to claim 3. Accordingly, claim 10 is rejected for the same reasons as claim 3.
As per claim 11, 
Claim 11 is substantially similar to claim 4. Accordingly, claim 11 is rejected for the same reasons as claim 4.
As per claim 12, 
Claim 12 is substantially similar to claim 5. Accordingly, claim 12 is rejected for the same reasons as claim 5.
As per claim 13, 
Claim 13 is substantially similar to claim 6. Accordingly, claim 13 is rejected for the same reasons as claim 6.
As per claim 14, 
Claim 14 is substantially similar to claim 7. Accordingly, claim 14 is rejected for the same reasons as claim 7.
As per claim 15, 
Claim 15 is substantially similar to claim 1. Accordingly, claim 15 is rejected for the same reasons as claim 1.

Response to Arguments
Applicant's arguments filed May 12, 2022 have been fully considered.
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are rendered moot in light of the new combination of references used in the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686